Citation Nr: 0005858	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-10 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychotic 
disorder, to include schizoaffective disorder and recurrent 
depressive disorder.

2.  Entitlement to service connection for a concussion, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for tension headaches, 
claimed as secondary to PTSD.

4.  Entitlement to an increased disability rating for PTSD, 
currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.



REPRESENTATION

Appellant represented by:	N. Lee Presson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had active duty from April 1969 to October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for 
schizoaffective disorder, depressed type.  The RO also denied 
service connection for history of concussions and for tension 
headaches.  The RO also assigned a 10 percent disability 
rating for the veteran's service-connected PTSD.  In a 
January 1998 rating decision, the RO increased the rating for 
the veteran's PTSD to 30 percent.  The veteran has continued 
his appeal on that matter, and he is seeking a rating higher 
than 30 percent.


	(CONTINUED ON NEXT PAGE)

REMAND

In substantive appeals submitted in April 1997 and August 
1999, the veteran indicated that he wished to appear at a 
hearing before the Board.  The veteran stated that he would 
appear at a Board hearing, either in Washington, D.C., or 
before a traveling Board Member at the Atlanta, Georgia, RO 
or the Montgomery, Alabama, RO, if that was more convenient 
for the Board.  In accordance with the veteran's wishes, and 
in order to afford the veteran due process, the case must be 
remanded for a Board hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a Member of the Board, either in 
Washington, D.C., or in a Travel Board 
hearing at the Atlanta, Georgia, RO or 
the Montgomery, Alabama RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



